[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          _______________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  OCT 5, 2006
                                No. 06-12928
                                                              THOMAS K. KAHN
                            Non-Argument Calendar
                                                                   CLERK
                          ________________________

                   D. C. Docket No. 04-00400-CV-4-SPM-AK

EVANSTON INSURANCE COMPANY,
an Illinois Corporation,

                                                   Plaintiff-Appellant,

                                     versus

BUDGET GROUP INC.,
a Florida Corporation,
JAYNE POTTS, as Personal Representative of the
Estate of William E. Potts, Mary Potts and Anna Potts,

                                                   Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (October 5, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

      This is an appeal from the district court’s order on cross-motions for

summary judgment wherein the district court granted summary judgment in favor

of the appellees and against the appellant, Evanston Insurance Company

(“Evanston”), in a declaratory judgment action brought by Evanston to determine

insurance coverage.

      The issue presented in the district court and on appeal is whether the

commercial general liability policy that Evanston issued to the Budget Group, Inc.,

(“Budget”) provides coverage for a wrongful death suit against Budget, by Jane

Potts (“Potts”), as personal representative of the estates of Dr. William E. Potts,

Mary Potts and Anna Potts.1

      In the underlying action, Jane Potts, as personal representative of the estates

of Dr. William E. Potts, Mary Potts and Anna Potts sued various defendants for

negligence which proximately caused the death of Dr. Potts and his daughters.

      Evanston issued a commercial general liability policy to Budget. The policy

contained two exclusions – one is a standard auto-use exclusion. The other one is

a professional liability exclusion. In its summary judgment order, the district court

determined that neither exclusion applied to exclude coverage for Potts’s loss.

      1
          Dr. Potts and his daughters were tragically killed in an automobile accident.

                                                  2
      We review de novo a district court’s grant of summary judgment. Jackson

v. Bellsouth Telecomms., 372 F.3d 1250, 1279 (11th Cir. 2004). We will affirm

the summary judgment entered for Potts if there is no genuine issue of material

fact and Potts is entitled to summary judgment as a matter of law. See Fed. R. Civ.

P. 56(c). In this case, the parties stipulate that there are no genuine issues of

material fact.

      The law in Florida is that insurance coverage must be construed broadly and

its exclusions narrowly. Demshar v. AAACon Auto Transport, Inc., 337 So.2d

963, 965 (Fla. 1976). Moreover, insurance contracts are to be construed most

strongly against the insurer and liberally in favor of the insured. Hartnett v.

Southern Ins. Co., 181 So.2d 524, 528 (Fla. 1965).

      Taking the auto exclusion first, we conclude that it only applies when the

auto is owned or operated by or rented or loaned to any insured. First, Budget did

not own the 15-passenger van at the time of the accident. It is undisputed that the

van was owned by a separate company called P.C. Rental, Inc. Second, the van

was not operated by Budget. It was being operated by Dr. William E. Potts at the

time of the accident. Third, the van was not rented to Budget. The van was rented

to Dr. William E. Potts. Finally, the van was not loaned to Budget or to any one at

all at the time of the accident. Given the qualifiers included in the plain language

                                           3
of the auto exclusion, we agree with the district court’s finding that the exclusion

cannot be applied to bar coverage for Potts’s claim.

        With respect to the professional liability exclusion, the exclusion precludes

claims “arising out of the rendering of or for failure to render any professional

services and the conduct of the insured’s business.” The term “professional”

refers to persons who belong to a learned profession or whose occupations require

a high level of training and proficiency. See Aerothrust Corp. v. Granada Ins.

Co., 904 So.2d 470, 472 (Fla. Dist. Ct. App. 2005). We agree with the district

court’s finding that renting vehicles to the public is not a professional service.

The cases cited by Evanston in its brief demonstrate that the exclusion has been

applied to attorneys, psychiatrists, and medical technicians, but there are no cases

applying the provision in the context of an auto-rental like we have in the present

case.

        For the foregoing reasons, we affirm the district court’s grant of Potts’s

motion for summary judgment and the denial of Evanston’s motion for summary

judgment.

        AFFIRMED.




                                           4